Title: From Adelaide Hellen to Abigail Smith Adams, 1 December 1815
From: Hellen, Adelaide
To: Adams, Abigail Smith


				
					
					Washington December. 1st. 1815. 
				
				How shall I sufficiently thank you My dear Mrs: Adams for your undeviating kindness in two of the Most mournful events of my past life the soothing consolation you offer my dear Madam is drawn from that source which is calculated to calm and resign our minds to those heart rending dispensations of Providence in which religion alone can support us.  In reflecting on the melancholly deprivation I have sustained I have to mourn the loss of a good and Affectionate Husband and a sincere Freind to myself and Family before I was united by stronger ties my Children are deprived of an inestimable Father For the last five years of my poor Husbands existence he was a Martyr to suffering the greatest consolation I experience is from the firm conviction that he died the death of a truly good Christian he was apprised of his danger for some time before his decease and bore his sufferings in this Life with uncommon fortitude and resignation.  He has left four Children three Boys and one Girl his eldest Son Johnson quited me a week after his Fathers death to finish his education at the Colledge in Carlisle he will be sixteen in Febry. his Daughter is his next eldest she is nine and his third Son is about seven my own little Boy is quite young they are all without partiality uncommon fine Children, having had the entire care of them since the death of their poor Mother and my affection for them having grown with their growth I feel no difference in my sentiments for them and my own Child.I have to entreat your advice my dear Madam on a very important subject to me the Will my deceased Husband has left is disaproved of by all my Freinds they wish me to reject it and accept my right of Dower.  I transmit a Coppy of the Will to you with a request that you will give me your candid opinion of the situation I am left in and whether you think it will be advisable for me to renounce or abide by the Will. let me solicit you My dear Madam to act by me as you would by a Child of your own you are the first person I have applied to for advice and let me not be disapointed in gaining the opinion of one whose understanding and judgement I so  highly value—I regret it is not in my power My dear Mrs: Adams to send you an Inventory of the property left by my dear Husband I have understood on a rough calculation it is estimated at about fifty Thousand Dollars which is a great part invested in different kinds of Stock the only objection I have as it regards my own provision is being left so entirely dependant on the Children as without a liberal support from the Orphans Court I should find it impossible to support them in the manner they have been accustomed to Mr Cook the Gentleman who is left Executor was first Cousin to Mr Hellen and myself there is no person that he could have selected here more agreable to me as his administrator he is I firmly believe a Man of sincere worth and integrity.I shall esteem it a favor if you will commit this Letter to the flames immediately on answering it and return me the Coppy of the Will I enclose impart to no one the subject I have written on My dear Madam though I know every person may gratify their curiosity in seeing the Will still as I have heard him censured for having left me so slender a provision I wish to bury the subject in oblivion as speedily as possible as I never wish to hear one word of Censure attached to the memory of one I feel so sincerely an Affection for.I fear My dear Madam I have transgressed both on your  patience but on this occasion I trust you will pardon  you to answer me as speedily as possible and to accept my Sister Buchanan’s and my best wishes for yourself and Family with Compliments to all I offer you the assurance of my respect and Affection—
				
					Adelaide Hellen
				
				
					I send you just the substance of the Will My dear Madam
				
			